DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  On lines 1 and 2 of claim 7, delete one instance of “storing a program”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 4940180 to Iino et al (Iino).
Claim 1
With regard to hardware, including at least one memory configured to store a computer program and at least one processor configured to execute the computer 
With regard to an index acquisition unit, implemented by the hardware, configured to acquire at least one influence index indicating a degree of an influence exerted by a failure in a component part of an equipment on an operation of the equipment, Iino teaches a life model estimation unit (pars. 39, 40; Fig. 2, life model estimation unit 11).
With regard to an importance level judgement unit, implemented by the hardware, configured to judge an importance level of an inspection on the component part based on the influence index, Iino teaches a risk diagnosis unit (pars. 40, 41, Fig. 2, risk diagnosis unit 12).
With regard to an inspection time determination unit, implemented by the hardware, configured to determine an inspection time of the component part according to the importance level, Iino teaches a maintenance plan process unit (Fig. 2, maintenance plan processing unit 15; par. 43).
Claim 2
Iino teaches that every time a failure occurs in the component part, the index acquisition unit acquires the influence index, and the inspection time determination unit updates the inspection time of the component part (par. 43, includes failure samples).
Claim 3

Claim 4
Iino teaches a candidate calculation unit, implemented by the hardware, configured to calculate an inspection time candidate based on a time predicted that the component part fails, wherein when the importance level is lower than or equal to a predetermined rank and when a predetermined regular replacement time of the component part comes before the inspection time candidate, the inspection time determination unit excludes the component part from an inspection item (pars. 95-101).
Claim 6
With regard to acquiring at least one influence index indicating a degree of an influence exerted by a failure in a component part of an equipment on an operation of the equipment, Iino teaches a life model estimation unit (pars. 39, 40; Fig. 2, life model estimation unit 11).
With regard to judging an importance level of an inspection on the component part based on the influence index, Iino teaches a risk diagnosis unit (pars. 40, 41, Fig. 2, risk diagnosis unit 12).
With regard to determining an inspection time of the component part according to the importance level, Iino teaches a maintenance plan process unit (Fig. 2, maintenance plan processing unit 15; par. 43).
Claim 7

With regard to judging an importance level of an inspection on the component part based on the influence index, Iino teaches a risk diagnosis unit (pars. 40, 41, Fig. 2, risk diagnosis unit 12).
With regard to determining an inspection time of the component part according to the importance level, Iino teaches a maintenance plan process unit (Fig. 2, maintenance plan processing unit 15; par. 43).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iino in view of US Patent Application Publication 2016/0292652 to Bowden, Jr. et al. (Bowden).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MANUEL L BARBEE/Primary Examiner, Art Unit 2864